

117 HR 4247 IH: Supporting Disabled National Guardsmen Act
U.S. House of Representatives
2021-06-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4247IN THE HOUSE OF REPRESENTATIVESJune 30, 2021Mrs. Bice of Oklahoma (for herself, Ms. Sherrill, Mrs. Cammack, Mr. Pfluger, Mr. Lucas, Ms. Jacobs of California, and Mr. Palazzo) introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committee on Veterans' Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend titles 10 and 38, United States Code, to extend certain benefits to members of the National Guard who incur disabilities while performing State active duty.1.Short titleThis Act may be cited as the Supporting Disabled National Guardsmen Act.2.Eligibility of a member of the National Guard for retirement from the Armed Forces based on disability incurred while performing of State active dutySection 1204 of title 10, United States Code, is amended—(1)in paragraph (2)(B)(i)—(A)by striking active duty or inactive-duty training; and inserting an em dash; and(B)by inserting before clause (ii) the following new subclauses:(I)active duty;(II)inactive-duty training; or(III)State active duty (as that term is defined in section 4303 of title 38);;(2)by inserting (a) In general.— before Upon a determination; and(3)by adding at the end the following new subsection:(b)LimitationIn the case of a member retired under this section based on a disability described in subclause (III) of subsection (a)(2)(B)(i), the Secretary concerned shall reduce retired pay, computed under section 1401 of this title and paid to such member, to the extent that the Secretary concerned determines such retired pay duplicates any other Federal or State benefit to such member based on such disability..3.Eligibility of a member of the National Guard who incurs a disability while performing State active duty for health care furnished by the Secretary of Veterans Affairs(a)EstablishmentSubchapter VIII of chapter 17 of title 38, United States Code, is amended by adding at the end the following new section:1789.Health care for members of the National Guard who incur disabilities while performing State active duty(a)In generalSubject to subsection (b), a member of the National Guard who incurs a disability while performing State active duty shall be eligible for hospital care and medical services furnished by the Secretary to treat such disability and any illness or condition arising from such disability.(b)Limitation(1)The Secretary may only furnish hospital care and medical services under subsection (a) to the extent and in the amount provided in advance in appropriations Acts for such purpose.(2)The Secretary may provide reimbursement for hospital care or medical services provided to an individual under this section only after the individual or the provider of such care or services has exhausted without success all claims and remedies reasonably available to the individual or provider against a third party (as defined in section 1725(f) of this title) for payment of such care or services, including with respect to health-plan contracts (as defined in such section).(c)State active duty definedIn this section, the term State active duty has the meaning given that term in section 4303 of this title..(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 1788 the following new item:1789. Health care for members of the National Guard who incur disabilities while performing State active duty..